Smith, Judge.
The appellant, who was convicted for three counts of forgery in the first degree, has filed two pro se appeals which we consider jointly in this opinion. He contends the court denied his right to access to the courts, denied his right to proceed pro se, denied his right to compulsory process, denied his right to a transcript of the proceedings, and lowered the state’s burden of proof. In the briefs he has filed with the court, the appellant has presented an impressive array of legal authority supporting the existence of the various rights he addresses. And we fully agree that the appellant is entitled to all the claimed rights. But the record simply does not sustain the appellant’s contention that any of the above rights were violated. He had access to the courts; he was permitted to proceed pro se when he demanded that his appointed attorney be removed from the case; he was offered access to a law library; the witnesses he requested were produced; and he was provided with a transcript. As for the remaining enumeration, the transcript of the *663proceedings, especially the court’s charge to the jury, shows that the court did nothing to alleviate the state’s burden of proof in this case.
Submitted May 1, 1978
Decided June 29, 1978
Rehearing denied July 13,1978
Gary Neal Weddington, pro se.
Lewis R. Slaton, District Attorney, Joseph J. Drolet, R. David Petersen, Assistant District Attorneys, for appellee.

Judgment affirmed.


Deen, P. J., and Banke, J., concur.